Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 12, 1967, convicting her of violation of the Public Health Law with respect to narcotic drugs, as a felony, upon a jury verdict. Judgment affirmed. No opinion. Beldock, P. J., Brennan, Rabin and Munder, JJ., concur; Christ, J., dissents and votes to reverse the judgment and to order a new trial, with the following memorandum: In my opinion, the trial court’s unnecessary inquiries to the People’s witnesses about sales of narcotics, its remark that a serious inconsistency in the testimony of Detective Brown "has no real bearing on the issues,” and its personal rehabilitation of Brown, after his inconsistent statements at the preliminary hearing were brought out by the defense, may have tipped the scales against defendant in this close case, the critical issue being Brown’s credibility (People v. Donovan, 13 N Y 2d 148, 153-154; People v. Kingston, 8 N Y 2d 384, 387; People v. Mendes, 3 N Y 2d 120; People v. Mleczko, 298 N. Y. 153, 162-163). In the interests of justice there should be a new trial.